Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  August 20, 2015

The Court of Appeals hereby passes the following order:

A15A1984. WILLIE FRANK WRIGHT, JR. v. WILLIAM A. PRIOR, JUDGE,
    et al.

      Willie Frank Wright, Jr., has filed a direct appeal from the trial court’s order
dismissing his pro se civil action. We lack jurisdiction for several reasons.
      First, Wright’s appeal is untimely. A notice of appeal must be filed within 30
days after the entry of the trial court’s order. OCGA § 5-6-38 (a). The proper and
timely filing of a notice of appeal is an absolute requirement to confer jurisdiction
upon this Court. Couch v. United Paperworkers Intl. Union, 224 Ga. App. 721 (482
SE2d 704) (1997). Here, the trial court’s order of dismissal was entered on March 19,
2015, and Wright filed his notice of appeal on May 20, which was 62 days later.
      Second, the appeal is barred by res judicata. Wright filed an application for
discretionary review of the same trial court order, and we denied his request. See
Case No. A15D0372 (denied on May 12, 2015). Because that denial was an
adjudication on the merits, the doctrine of res judicata bars this direct appeal. See
Northwest Social & Civic Club v. Franklin, 276 Ga. 859, 860 (583 SE2d 858) (2003);
Hook v. Bergen, 286 Ga. App. 258, 261 (1) (649 SE2d 313) (2007). For these
reasons, we lack jurisdiction to consider this appeal, and it is hereby DISMISSED.
Court of Appeals of the State of Georgia
                                     08/20/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.